              Case 17-10679-LSS        Doc 274-1      Filed 07/21/21      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                             Chapter 7

 MAD CATZ, INC.,                                    Case No. 17-10679 (LSS)

                               Debtor.              Hearing Date: August 19, 2021 @ 10:00 a.m. (ET)
                                                    Objection Deadline: August 6, 2021 @ 4:00 p.m. (ET)


            NOTICE OF SEVENTH INTERIM FEE APPLICATION OF
      ARCHER & GREINER, P.C., ATTORNEYS FOR DAVID W. CARICKHOFF,
      CHAPTER 7 TRUSTEE FOR COMPENSATION AND REIMBURSEMENT OF
       EXPENSES FOR THE PERIOD APRIL 1, 2020 THROUGH JUNE 30, 2021


          PLEASE TAKE NOTICE that Archer & Greiner, P.C. (“Archer”), counsel to David W.

Carickhoff, the Chapter 7 Trustee of the estate of the above captioned debtor (the “Trustee”), filed

the Seventh Interim Fee Application of Archer & Greiner, P.C., Attorneys for David W.

Carickhoff, Chapter 7 Trustee, for Compensation and Reimbursement of Expenses for the

Period April 1, 2020 through June 30, 2021 (the “Application”). By the Application, Archer

seeks an interim allowance of fees in the amount of $55,518.00 and expenses in the amount of

$54.00 for the period of April 1, 2020 through June 30, 2021.

          PLEASE TAKE FURTHER NOTICE that any objections to the Application must be made

in writing and filed with the United States Bankruptcy Court for the District of Delaware, 824

Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy Court”), on or before

August 6, 2021 at 4:00 p.m. (the “Objection Deadline”). At the same time, you must also serve

a copy of the response upon the undersigned counsel to the Trustee so that the response is received

on or before the Objection Deadline.
              Case 17-10679-LSS      Doc 274-1       Filed 07/21/21   Page 2 of 2




        PLEASE TAKE FURTHER NOTICE that if an objection is timely filed, a hearing on the

Application will be held on August 19, 2021 at 10:00 a.m. before the Honorable Laurie Selber

Silverstein, Chief United States Bankruptcy Judge.

        PLEASE TAKE FURTHER NOTICE that if no objection is timely filed in accordance

with the procedures set forth above, the Bankruptcy Court may enter an order without further

notice or hearing.

 Dated: July 21, 2021                       By: /s/ Alan M. Root
                                            Alan M. Root (No. 5427)
                                            ARCHER & GREINER, P.C.
                                            300 Delaware Avenue, Suite 1100
                                            Wilmington, DE 19801
                                            Telephone (302) 777-4350
                                            Email: aroot@archerlaw.com

                                            Attorneys for the Chapter 7 Trustee




221595175v1
